Title: To George Washington from William Irvine, 2 December 1781
From: Irvine, William
To: Washington, George


                        
                            Sir
                            Fort Pitt Decr 2d 1781
                        
                        At the time Congress directed me to repair to this place I took for granted your Excellency would have
                            information thereof, through different channils, and knowing how very particularly you were at that moment engaged, I did
                            not think proper to give unnecessary trouble; this I flatter myself will excuse me with your Excellency for not writing
                            sooner. Previous to my arrival, Col: Gibson had received your letter, directing him to take the Command, which was
                            acquiesced by Col: Broadhead, and things went on in the usual Channel, except that the dispute occasioned Col: Gibsons
                            intended Expedition against Sanduskey being laid aside, and perhaps it also prevented many other necessary arrangements—The examination of evidences on the Charges against Col: Broadhead are still taking, and I am informed will continue some
                            weeks. Agreeable to my Orders from Congress to retain no more Officers here than sufficient for the Men, I have made the
                            following Arrangements—Reformed the remains of the late 8th Pennsylvania Regiment into two Companies and call them a
                            Detachment from Penna Line to be Commanded by Lt Colonel Byard; Baron Stuben had some time ago directed Col. Gibson to
                            Reform his Regiment also into two Companies, retaining with him the Staff of the Regt and to send all the Supernumerary
                            Officers down into Virginia. The Reformation was so made, but the Officers were so distressed for want of Cloathing
                            & other necessarys that they were not able to proce’d, however they are now making exertions and I hope will soon
                            set out. I have Ordered the Supernumerary Officers of the Pennsylvania line to repair forth with to their proper Regiments
                            in the Line—The whole of the Troops here are thrown into four Companies. I have been trying to Economise, but every thing
                            is in so wretched a state that there is very little in my power. I never saw Troops cut so truly a deplorable, and at the
                            same time despicable a figure. Indeed when I arrived no man would believe from their appearance that they were Soldiers,
                            nay it would be difficult to determine whether they were White Men, though they do not yet come up to my wishes they are
                            some better.
                        As it does not rest with me to decide on the propriety or impropriety of any persons conduct, shall only make
                            a few general observations—The Consumption of publick Stores in my opinion have been enormous, particularly Military
                            Stores, and I fear the reasons given for it will not be justifiable Viz. that the Militia would all fly
                            if they had not powder & Lead given them not only when in service, but also to keep in their Houses—it is true the
                            County Lieutenants and others who are called sponsible Men have promised to be accountable but I am certain that not an
                            ounce can ever be again collected. I find by the Returns that near 2000 Lb. Powder & 4000 L. Lead has been Issued
                            to the Militia since the dispute commenced between Colonels Broadhead & Gibson, chiefly by orders of the former, beside
                            Arms Accoutrements &ca and not a Man called into Actual Service—The Magazine is nearly exhausted, there is not Now as
                            much remaining as has been Issued since the 1st of last September.
                        I presume your Excellency has been informed by the Governor of Virginia or General Clarke of the failure of
                            his Expedition, but least that should not be the case, I will relate all the particulars that have come to my knowledge—Captain Craig with the Detachment of Artillery under him, returned here the 26th instant, he got up with much difficulty
                            and great fatigue to the Men (being fourty days on the way) occasioned by the lowness of the River, he was obliged to throw
                            away his Gun Carriages but brought his pieces & best Stores safe, he left General Clarke at the Rapids, And says
                            the General was not able to prosecute his intended plan of operation for want of Men being able to collect in the whole
                            only about 750 and the Buffaloe Meat was all rotten—and adds the General is apprehensive of a Visit from Detroit
                            & is not without fears the settlement will be obliged to brake up—unless reinforcements soon Arrive from
                            Virginia—The Indians have been so numerous in that Country that all the Inhabitants have been obliged to keep close in
                            Forts & the General could not venture out to fight them.
                        A Colonel Lochrey Lieutenant of Westmoreland County in Pennsylvania, with about 100 Men in all composed of
                            Volunteers & a Company Raised by Penna for the defence of said County followed General Clarke, Who tis said
                            Ordered Lochrey to Join him at the Mouth of Miami up which River it had previously been agreed on to proceed. But General
                            Clarke having changed his plan, left a small party at Miami with directions to Lochrey to proceed on to the falls after
                            him with the main body—Sundry accounts agree that this party, and all Lochreys to a man were
                                waylaid by Indians & Regulars (for it is asserted they had Artillery)
                            and all killed or taken, no man however escaped either to Join General Clarke or Return home. When
                            Captain Craig left the General he could not be persuaded but that Lochrey with his party had returned home.
                        These misfortunes throw the people of this Country into the greatest consternation and
                            almost despair, particularly Westmoreland County. Lochreys party being all the best men of the frontier, at present they
                            talk of flying early in Spring to the Eastern side of the Mountain, and are dayly flocking to me to enquire what support
                            they may expect.
                        I think there is but too much reason to fear that General Clarke & Colonel Gibsons Expeditions
                            falling through will greatly incourage the Savages to fall on the Country with double fury or perhaps
                            the British from Detroit to Visit this Post, which, instead of being in a tolerable State of defence is in fact
                                nothing but a heap of ruins. I need not inform Your Excellency that it is at best a bad situation
                            for defence—I have been Viewing all the ground in the Vicinity & find none equal for a Post to
                            the Mouth of Shirtus Creek about four miles down the River. this was pointed out to me by Captain Hutchins before I left
                            Philadelphia, who says there is no place equal to it any where within fourty miles of Fort Pitt.
                        I think it best calculated on many Accounts, first the Ground is such that works may be constructed to
                            contain any number of Men you please from 50 to 1000. It is by nature almost inaccessable on three sides, and on the
                            fourth no Commanding ground within 3000 yards, secondly as it would effectually cover the Settlement on Shirtus Creek the
                            necessity for keeping a Post at Fort McIntosh will of course cease—in case of making that the Main Post Fort Pitt should
                            be demolished, all except the North Bastion on which a Strong Blockhouse should be built, a small party in it would as
                            effectually keep up the communication with the Settlements on Monengahela as the whole Garrison now does for the necessary
                            Detachments to McIntosh Wheeling &ca, so divides the Troops that no one place can ever be hild without a large
                            body of Troops indeed—I do not like Fort McIntosh being kept a Post in the present situation of things.
                        If the Enemy from Detroit should take into their heads to make us a Visit, that would be an excellent place
                            for them to take by surprize, from whence they could send out Indians and other Partizans & lay the whole Country
                            waste, before we could dislodge them—We have (I think Folly) too much of our Stores there. I have been making efforts to
                            bring up the greater part, but though it is almost incredible yet tis true that of all the public Boats built here not a
                            single one was there to be found when I came here, except one Barge & one Flat—I expect two Boats up loaded this
                            day—It is I believe universally agreed that the only way to keep Indians from harrassing the Country is to Visit them.
                            But we find by experience that, Burning their empty Towns has not the desired effect, they can soon build others, they must
                            be followed up & Beatten, or the British who they draw support from totally drove out of their Country. I believe
                            if Detroit was demolished it would be a good Step towards giving some at least temporary ease to this Country, it would
                            take at least a whole Summer to rebuild & establish themselves—for though we should succeed in Reducing Detroit,
                            I do not think there is the smallest probability of our being able to hold it, it is too remote from Supplies. I have been
                            endeavouring to form some estimates from such information as I can collect. I really think that the Reduction of Detroit
                            would not cost much more, nor take many more Men than it will take to cover and protect the Country, by Acting on the
                            defensive—If I am well informed, it would take seven or eight hundred Regular Troops, & about a thousand Militia,
                            which number could pretty easily be obtained for that purpose, as it appears to be a favorite scheme over all this
                            Country—The principle difficulty would be to get Provision & Stores transported, as to taking a heavy train of
                            Artillery I fear it would not only be impracticable but an incumbrance; two Field pieces some Howitz and perhaps a Mortar—I do not think especially under present circumstances that it would be possible to carry on an Expedition in such a manner
                            as to promise success by a Regular Seige. I would therefore propose to make every appearance of setting down before the
                            place as if to reduce it by regular approaches, as soon as I found the Enemy fully impressed with this Idea, attempt it at
                            once by assualt.
                        I mean to write Congress for leave to go down the Country in January, to return in March if they make a point
                            I should continue here. I can scarcely think they will wish me to remain with four Companies of Men. The powers of calling
                            out the Militia of this Country is more Ideal than real especially till the lines between Virginia & Pennsylvania
                            are determined & run actually. Neither Civil nor Military Law will take place till then—Whether I am to be continued here or not, I am pretty certain it might be of use
                            for me to go down in order the better to concert measures proper to be taken either with Your Excellency, or Congress, for
                            as matters now Stand, it is clear to me this Country must be given up. The Militia however promise pretty fair, &
                            I have had no ground for differing with them yet—There is no Provision laid in nor is there even sufficient from day to
                            day—The Contract made by Mr Morris for supplying this Post has not been fulfilled on the part of the Contractors, in any
                            tolerable degree, nor would the Contract answer here if even complied with, however as I must write particularly to the
                            Board of War on this Subject, and exceedd a moderate bounds for a letter, I fear I have already tired and taken up too
                            much of Your Excellencys time. I have the honour to be Sir Your Excellencys Most Obedient & Most Humble Servant
                        
                            Wm Irvine

                        
                    